     Case 7:12-cv-05355-LMS Document 99 Filed 08/04/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ROBERT BYRNE,


                              Plaintiff,
               - against -                                   12CV5355 (LMS)


YEATS CONSTRUCTION MANAGEMENT, INC.                          ORDER
and MONOMOY FARM LLC,


                              Defendants.




THE HONORABLE LISA MARGARET SMITH, U.S.M.J.
       In connection with the Court's adjudication of an inquest on damages resulting

from the default of Defendant Yeats Construction Management, Inc., Plaintiff has

submitted to the Court copies of medical records as well as a July 15, 2013, assessment

report from Plaintiff's orthopedic surgeon. See Byrne Aff. (Docket # 29) Exs. A (A-2 to

A-7) & B. These documents are not properly authenticated, however, and therefore they

cannot be considered by the Court in deciding an appropriate damages award. See, e.g.,

Jordonne v. Ole Bar & Grill, Inc., 13 Civ. 1573 (VB)(JCM), 2016 WL 3409088, at *6

(S.D.N.Y. Apr. 26, 2016) (medical records submitted in connection with an inquest on

damages which were not properly authenticated were "inadmissible hearsay documents

[that] cannot be considered in the Court's damages determination"), adopted by 2016 WL

3360524 (S.D.N.Y. June 16, 2016). Accordingly, if Plaintiff seeks to have the Court
     Case 7:12-cv-05355-LMS Document 99 Filed 08/04/20 Page 2 of 2




consider these documents, then Plaintiff must submit the proper authentication for them

by no later than September 1, 2020.

Dated: August 4, 2020
       White Plains, New York

                                            SO ORDERED,



                                            _______________________________
                                            Lisa Margaret Smith
                                            United States Magistrate Judge
                                            Southern District of New York
